On Application for a Rehearing.
Breaux, J.
Plaintiffs in their application for a rehearing contend that in the event a revocatory action is sustained the purchaser should be placed in the same position as prior to the sale or transfer; that the attaching creditor should restore to the purchaser the amount thus expended by him and applied to the payment of G. G. Gill’s ■creditors.
The article quoted in support of these propositions had not escaped ■our attention, and would have been applied had it not been that the amount is limited to “so much as he shall prove has inured to the benefit of the creditors by adding to the amount of property applicable to the payment of the debt.” Art. 1982, R. O. O.
We did not find that any amount inured to the benefit of the ■creditor or creditors, that it is possible to give a superior or concurrent right to George Gill to recover the amount, of the purchase price G. G. Gill applied to the payment of his debts.
*1059We are referred to the case of Barker and another vs. Phillips, 11 R. 197.
In that case the price was paid to release the two attachments, which, if not released, would have necessarily occasioned a diminution of so much of the property subsequently attached.
The sum in that case inured to the benefit of the creditors, by being added to the amount of the property applicable to the payment of the debts in which all the attachments issued.
In the present case no such condition presents itself.
The judgment revoking the sale precludes a claim on the part of a creditor which has not inured to the benefit of the creditors having precedence.
We have carefully examined the grounds of the application of plaintiffs, but find no merit in them.
Rehearing refused.